Opinion by
Judge Elliott:
This is an appeal from a judgment of the Graves Circuit Court, dismissing an indictment against appellee charging her with fornication.
By Sec. 118, Criminal Code, of this state it is provided that “the concurrence of twelve grand jurors is required to find an indictment. When so found it must be indorsed a true bill and the indorsement signed by the foreman.”
Unless an indictment is so indorsed and signed by the foreman it is not properly presented nor found, and as the indictment in this case was not indorsed and signed as required by law, consequently the dismissal of it was not a reversible error.
Wherefore the judgment is affirmed.